Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Monsieur,
                            à New-port Le 12. avril 1781
                        
                        J’ai Reçu la lettre du 7. de ce mois dont votre excellence m’a honoré, je suis charmé que les affaires du Sud
                            lui permettent de différer L’ordre de Se faire joindre par mon petit corps de troupes, et je n’avois eu l’honneur de lui
                            écrire, que pour me permettre de faire mes preparatifs, pour le moment où la necessité l’exigera. L’esperance d’une entreprise maritime Sur New-yorck, et pour le dire
                            franchement le manque absolu d’especes m’avoit fait differer jusqu’à L’arrivée de L’astrée l’achat des chevaux necessaires
                            à une marche de terre, il y a quinze jours que j’ai donné la commission a Mr Wadsworth de m’acheter peu a peu, pour ne pas
                            être Rançonné, 400. chevaux d’Artillerie, à ajoutter à 160. que j’ai faisant au total 560. absolument necessaires pour
                            trainer L’artillerie de campagne. Je compte Louer des chariots attelés de 4 Boeufs, pour toutes les autres parties du
                            service, et pour les equipages des officiers. quant à mon artillerie de siege, ainsi que tous les magazins d’effets de
                            regiments et de l’armée, Je compte, si votre Excellence l’appro uve en faire le depot à Providence,
                            où je laisserai une petite garnison de 4. ou 5. cens hommes pour leur sureté à joindre aux milices du Pays, car le Coup
                            seroit bon pour Mr Clinton s’il y envoyoit 12 ou 15. cens hommes avec des petits Batimens en état de passer la Barre dont
                            ils ne manquent pas. de ce qu’ils n’y sont jamais venus, il ne faut pas conclure qu’un depot aussi considerable et aussi
                            attrayant, ne fut pas capable de les y attirer, s’il n’y avoit pas de forces pour les arrêter. Quant à New-port si
                            L’escadre, hors que je marcherai a une autre destination, un detachement de milice, pour en garder les ouvrages et la
                            rentrée aux escadres du Roy, est suitement necessaire. Si au contraire L’escadre du Roy y reste, votre Excellence reglera
                            le nombre des troupes que j’y dois laisser relativement à la possibilité qui restera à L’ennemi pour y entreprendre, et la
                            garnison de providence qui Se trouveroit alors couverte par l’escadre du Roy doit en faire partie. Lorsque votre
                            excellence prevoyra qu’elle peut me faire faire un mouvement, je la supplie suitement de m’en prevenir le plus à l’avance
                            qu’il sera possible, Mr Wadsworth m’ayant demandé trois semaines pour pouvoir rassembler les chariots attelés des Boeufs
                            qui seront necessaires pour les differens services, et pour les équipages de L’armée que je reduirai au pur necessaire.
                        En attendant on achette toujours les chevaux d’Artillerie, enforce les magazins de
                            farine à hrdfort, on évacue sur providence nos poudres, nos fers evulés et
                            tout ce qui ne m’est pas necessaire des effets de L’artillerie de siege pour la defense de la Rade et des magazins de
                            L’armée. Tous ces mouvements suffisent pour faire presumer que l’on veut faire une marche par Terre, et rempliront
                            j’espere à cet égard les vues de Votre Excellence, pour donner à New-yorck L’envie de se moins degarnir. Je previens votre
                            Excellence que la marche d’ici à New windsor sera fort lente, le passage des ferrys d’ici à
                            providence la difficulté des chemins à joindre à La Longueur des preparatifs, tout ceci m’engagera à demander aussitot
                            après que mon fils sera arrivé les ordres de votre Excellence, Si nous Sommes reduits à cette défensive, pour y mettre
                            alors toute L’activité qui sera en mon pouvoir. Nos preparatifs Se font pour l’expedition dont j’ai parlé à votre
                            Excellence dans ma lettre du 6. de ce mois, et sur laquelle j’attens ses derniers ordres. Tant que l’escadre anglaise sera
                            à la baye de chesapeak je la regarde comme sure si elle revient à New Yorck pour se radouber elle est encore faisable,
                            mais si elle revient dans la baye de Gardner; elle me paroit trop hazardée, et que l’objet ne meriteroit pas tous les
                            risques que cette expedition partielle auroit à courir. Je crains ce dernier parti de L’ennemi. Le Gouverneur Trumbull a
                            reçu un avis qu’il regarde comme sur de L’aparition de 2 voiles anglaises dans le haut du sund, et leDuc de Lauzun me mande que le gouverneur a quelques inquietudes sur les côôtes de
                            Connecticut, je croirois plustot, si la nouvelle est vraie, que c’est un convoi preparé pour le ravitaillement de
                            L’escadre qu’ils supposent devoir arriver d’un jour à l’autre à la baye de Gardner. si cela est notre affaire est manquée,
                            les preparatifs n’en vont pas ouvrir
                            leur train avec beaucoup de secret, pour que rien ne la Retarde sitot que votre Excellence y aura donné
                            Son aprobation, si la position de L’escadre ennemie permet de L’entreprendre. Je ne concois pas comment les anglais,
                            beaucoup plus maltraités, se radoubent si vite, il faut encore 3. semaines au conquerant pour se mettre
                            en Etat de sortir, il est vrai qu’il a perdu une piece bien essentielle et difficile à remplacer, qui est son gouvernail Le
                            Mr Destouches ne perd pas de tems a toutes ses operations
                        Je Suis &a
                        
                    